Case 20-00511   Doc 21   Filed 01/22/20 Entered 01/22/20 11:02:59   Desc Main
                           Document     Page 1 of 6
Case 20-00511   Doc 21   Filed 01/22/20 Entered 01/22/20 11:02:59   Desc Main
                           Document     Page 2 of 6
Case 20-00511   Doc 21   Filed 01/22/20 Entered 01/22/20 11:02:59   Desc Main
                           Document     Page 3 of 6
Case 20-00511   Doc 21   Filed 01/22/20 Entered 01/22/20 11:02:59   Desc Main
                           Document     Page 4 of 6
Case 20-00511   Doc 21   Filed 01/22/20 Entered 01/22/20 11:02:59   Desc Main
                           Document     Page 5 of 6
Case 20-00511   Doc 21   Filed 01/22/20 Entered 01/22/20 11:02:59   Desc Main
                           Document     Page 6 of 6
